In the Supreme Court of Georgia



                                    Decided: February 1, 2021


              S20A1571. HENDERSON v. THE STATE.


      BOGGS, Justice.

      After a 2018 jury trial, Aquillous Rayon Henderson was found

guilty of malice murder and other offenses in connection with the

shooting death of Timothy Hill. His amended motion for new trial

was denied, and he appeals, asserting two enumerations of error:

the trial court’s denial of his motion to suppress his custodial

statement and its exclusion of Henderson’s testimony that Hill said

he had been in prison. Finding no reversible error, we affirm. 1


      1 The shooting occurred on July 4, 2016. On September 29, 2016, a
DeKalb County grand jury indicted Henderson for malice murder, felony
murder, aggravated assault, and possession of a firearm during commission of
a felony. Henderson was tried before a jury from July 30 to August 3, 2018
and found guilty of all charges. On September 20, 2018, Henderson was
sentenced to serve life in prison without the possibility of parole for malice
murder, plus five years to be served consecutively for the firearms charge. The
trial court merged the aggravated assault count into the malice murder
conviction, and the felony murder conviction was vacated by operation of law.
      1. Construed in the light most favorable to the jury’s verdicts,

the evidence showed that Hill and his brother, Quinton Newberry,

were on their way to a Fourth of July cookout at their aunt’s house

when they stopped at a gas station convenience store to pick up

cigarettes and beer. Henderson, an unidentified woman, and a man

he referred to as “Bam” were parked at the gas pumps. Henderson

did not know Hill or Newberry, but Newberry testified that

Henderson began yelling at them, “talking crazy,” and accusing Hill

and Newberry of stealing his parking spot. Hill responded that he

had not taken Henderson’s spot and went towards the store.

Henderson continued to yell at Newberry, who replied that they had

done nothing to Henderson and walked after Hill. Henderson

followed them, saying, “I got something for you all.” Newberry and

Hill ignored him and entered the store.



On September 19, 2018, Henderson’s trial counsel filed a premature motion for
new trial, which was withdrawn. On September 27, 2018, Henderson’s trial
counsel filed a timely second motion for new trial, which was amended by
appellate counsel on January 7, 2020. After a hearing on January 17, 2020, the
motion was denied on January 27, 2020. Henderson’s notice of appeal was filed
on February 19, 2020, and the case was docketed in this Court for the August
2020 term and submitted for decision on the briefs.
                                      2
     Newberry and Hill got beer from the cooler and went to the

counter to purchase cigarettes. Newberry looked up, noticed Bam

entering the store, and told Hill, “Bro, these guys done walked in on

us.” Suddenly, Henderson ran into the store, his hands in his

waistband, again “talking crazy” about a parking spot. Hill and

Newberry responded, “What’s wrong with you, man? We ain’t did

nothing to you. Go ahead on about your business.”

     Newberry testified that, at that point, he noticed a gun in

Henderson’s pants, and shouted, “Gun, bro, gun!” while attempting

to push Hill out of the way. Henderson ducked behind Bam, who was

holding the door open, reached around Bam, and shot Hill in the

abdomen. Henderson and Bam then ran outside to their car and

sped away. Two people called 911, while Newberry and a woman

who was in the store attempted to help Hill. Paramedics arrived

shortly afterwards, treated Hill, and transported him to the

hospital, but he died from blood loss as a result of the gunshot

wound, which pierced his liver, pancreas, and aorta.

     The encounter was recorded on the store’s surveillance video

                                 3
equipment and played for the jury. The video recording showed

Henderson entering the store with his hands already inside his

waistband and then accosting and arguing with Hill and pushing

him in the chest. Hill did not respond physically. Bam then walked

into view and appeared to intervene, at which point Henderson

turned and left the store, walking in front of Bam. But in the

doorway, Henderson suddenly turned around and reached around

Bam’s body to fire a shot at Hill. Neither Hill nor Newberry

displayed or used a weapon at any time.

     Henderson gave a recorded statement to the police as well as a

written statement. He initially told investigators that he was not at

the gas station that day, but when confronted with the video

recording, he changed his story and admitted that he was there, but

claimed that Bam had shot Hill because Hill and his brother were

gang members who had a dispute with Bam. At trial, Henderson

testified and acknowledged that he shot Hill, but claimed that he did

so in self-defense after Hill threatened him.

     Henderson has not challenged the sufficiency of the evidence

                                  4
to support his convictions. However, as is this Court’s current

practice in murder cases, we have reviewed the record to determine

the legal sufficiency of the evidence supporting his convictions. 2 We

conclude that the evidence presented at trial and summarized above

was sufficient to enable a rational trier of fact to conclude beyond a

reasonable doubt that Henderson was guilty of the crimes for which

he was convicted. See Jackson v. Virginia, 443 U. S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979).

      2. In Henderson’s first enumeration of error, he contends that

the trial court erred in denying his motion to suppress his recorded

statement to the police on the day of the shooting. Henderson points

to two statements made by detectives during the interrogation,

which he claims gave him a hope of benefit and rendered his

statement inadmissible. We disagree.

      OCGA § 24-8-824 provides: “To make a confession admissible,


      2 We remind litigants that the Court will end our practice of considering
sufficiency sua sponte in non-death penalty cases with cases docketed to the
term of court that begins in December 2020. See Davenport v. State, 309 Ga.
385, 399 (4) (b) (846 SE2d 83) (2020). The Court began assigning cases to the
December term on August 3, 2020.
                                      5
it shall have been made voluntarily, without being induced by

another by the slightest hope of benefit or remotest fear of injury.”

     The trial court determines the admissibility of a
     defendant’s statement under the preponderance of the
     evidence standard considering the totality of the
     circumstances. Although we defer to the trial court’s
     findings of disputed facts, we review de novo the trial
     court’s application of the law to the facts. We will not
     disturb the trial court’s factual and credibility
     determinations unless they are clearly erroneous.
     However, where controlling facts are not in dispute, such
     as those facts discernible from a videotape, our review is
     de novo.

(Citations and punctuation omitted.) Perez v. State, 309 Ga. 687, 692

(2) (848 SE2d 395) (2020).

     At a Jackson-Denno hearing, 3 one of the two detectives who

interviewed Henderson testified about the circumstances of the

questioning. Henderson was arrested and then questioned in an

interview room at the DeKalb County Police headquarters. The first

detective testified that Henderson was not threatened and no

promises were made to him about anything, including bond,

reduction of charges, or any potential sentence he might receive.


     3   Jackson v. Denno, 378 U.S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
                                       6
After being asked about his age and education and whether he was

under the influence of drugs or alcohol, Henderson read and signed

a form waiving his Miranda rights. 4 In the initial questioning, when

asked where he had been the day of the shooting, Henderson told

the detectives that he went to his mother’s house, then to his sister’s

house, then his friend Tasha picked him up there in her car, and the

police stopped them shortly afterwards. He stated that he had been

nowhere else that day. Then the following exchange occurred

between Henderson and the second detective:

     Q: While I, I’m pretty sure you did go to your mama’s
     house and I know you went to your sister’s house and I
     know Tasha picked you up before the police came, I know
     all that.
     A: Uh-huh.
     Q: There’s something that happened in the middle. That
     you, you’re not telling me and, and I get it, you don’t want
     to tell me[,] but right now, it’s going to only help you.
     Okay? But if you keep lying to me, there’s not much I can
     do for you.

Henderson insisted that he had gone nowhere else, and the first

detective disclosed that they had a video recording of him, but



     4   Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
                                       7
Henderson continued to insist that he had been nowhere else. The

second detective urged him to “[t]ell the truth about what happened.

. . . Sitting up here, keep lying to us is not going to get us anywhere,”

and asked him if he had been to a Chevron station that day.

Henderson replied, “No. Hell, no.” The detective asked, “Hell no?”

and Henderson said, “Uh, and guess what. I just rolled by there, I

just rolled by.” The detective said, “I know you did,” and the first

detective added, “You on camera, some folks you know already told

us what happened, okay? So, ain’t no point in sitting up here, keep

trying to lie to us. It’s not going to work man. . . . Like [the second

detective] said, you can help yourself right now.”

     Henderson concedes that any hope of benefit arising from the

detectives’ statements to “help you” and “help yourself” is

“admittedly vague.” But he contends that because he knew he was

in custody for Hill’s shooting, and because the detectives did not

elaborate that “help yourself” meant to make himself feel better or

“make him right with his God,” the only possible interpretation “was

to help himself in the context of the criminal investigation, i.e., a

                                   8
lesser sentence, a lower bond, lesser or no criminal charges.” We

disagree.

     It is well established that interview tactics such as telling the

appellant that he could “help himself” by telling the truth do not

violate OCGA § 24-8-824. As this Court has observed:

     It has long been understood that “slightest hope of
     benefit” refers to promises related to reduced criminal
     punishment – a shorter sentence, lesser charges, or no
     charges at all. By contrast, this Court has explained that
     certain other tactics used by law enforcement – such as
     exhortations or encouragement to tell the truth,
     conveying the seriousness of the accused’s situation, or
     offering to inform the district attorney about the accused’s
     cooperation while making clear that only the district
     attorney can determine charges and plea deals – do not
     amount to a hope of benefit.

(Citations and punctuation omitted; emphasis supplied.) Perez, 309

Ga. at 693-694 (2) (telling accused that he “could help himself by

being honest and by telling them what had really happened” was not

a hope of benefit under OCGA § 24-8-824). See also Reed v. State,

307 Ga. 527, 533 (2) (a) (837 SE2d 272) (2019) (“[E]xhortations or

encouragement to tell the truth and comments conveying the

seriousness of a suspect’s situation do not render his subsequent

                                  9
statements involuntary.”). The detectives made no “promises related

to reduced criminal punishment” but merely encouraged Henderson

to help himself without promising him hope for a lesser sentence or

a reduction in his charges, and the trial court did not err by

admitting Henderson’s statement into evidence at trial.

      3. Henderson also contends that the trial court erred in

sustaining the State’s objection to his trial testimony regarding a

statement Hill made to him before the shooting. Relying on cases

decided under Georgia’s former Evidence Code, Henderson contends

this testimony was relevant to his defense of justification and the

reasonableness of his fear of Hill. 5

      During Henderson’s direct examination, the surveillance video

from the store was played while Henderson recounted the events

leading up to the shooting. Then the following exchange occurred:

      Q: [Defense counsel]: You say he [Hill] was walking up on
      you. Is this where he was walking up on you?
      A: [Appellant]: Uh-huh.

      5 Under the current Evidence Code, “[t]he admissibility of evidence of a
victim’s character is now governed by OCGA § 24-4-404 and § 24-4-405.”
(Citation omitted.) Gibson v. State, 300 Ga. 494, 498 n.8 (3) (796 SE2d 712)
(2017). See generally White v. State, 307 Ga. 882, 885 (2) (838 SE2d 828) (2020).
                                       10
     Q: And what is he saying to you at this moment?
     A: Don’t talk to me with his hands. Don’t talk to me with
     your hands. I don’t play that. Don’t talk to me with your
     hands. He went to saying something and I done been to
     prison before and --
     Prosecutor: Objection. Objection.
     The Court: Sustained. Strike it from the record.

Henderson raised this issue in his motion for new trial, and the trial

court ruled that the statement was properly stricken as inadmissible

character evidence, and moreover would not have affected the

outcome of the trial. We agree with the trial court that striking this

testimony, even if it amounted to error, was harmless.

     “[I]t is fundamental that harm as well as error must be shown

for reversal.” (Citations and punctuation omitted.) O’Neal v. State,

288 Ga. 219, 223 (2) (702 SE2d 288) (2010). “The test for determining

nonconstitutional harmless error is whether it is highly probable

that the error did not contribute to the verdict.” (Citations,

punctuation, and footnote omitted.) Smith v. State, 299 Ga. 424, 432

(2) (d) (788 SE2d 433) (2016). See also OCGA § 24-1-103 (a) (“Error

shall not be predicated upon a ruling which admits or excludes

evidence unless a substantial right of the party is affected. . . .”). “In

                                   11
determining whether trial court error was harmless, we review the

record de novo, and we weigh the evidence as we would expect

reasonable jurors to have done so as opposed to viewing it all in the

light most favorable to the jury’s verdict.” (Citations and

punctuation omitted.) Peoples v. State, 295 Ga. 44, 55 (4) (c) (757

SE2d 646) (2014).

     So viewed, any error in striking the complained-of statement

was harmless. In his account of the incident on direct examination,

Henderson also claimed that Hill and Newberry cursed him and

made explicit threats to him. He testified that the two men said that

they wanted to fight him, that they said they would “beat his little

b*tch *ss,” that they “said something about snapping my neck and

p*ssing down my throat,” and that Hill “charged” him. Henderson’s

somewhat ambiguous testimony that Hill said he had “been to

prison before,” to the extent it could be construed as a threat, thus

added little if anything to the more explicit threats to which

Henderson testified. See Mitchell v. State, 293 Ga. 1, 3 (2) (742 SE2d

454) (2013) (exclusion of evidence harmless when cumulative of

                                 12
other evidence admitted at trial). Moreover, the evidence of

Henderson’s guilt was very strong. As noted above, other testimony

and the store surveillance recording showed that Henderson

initiated the conflict, that neither Hill nor Newberry displayed a

weapon, that Henderson already had his hands on the gun in his

waistband as he entered the store, and that he was leaving the store

when he turned around in the doorway and shot Hill from behind

his companion. Thus, any error by the trial court in limiting

Henderson’s testimony was harmless, as it is highly probable that

any such error did not contribute to the verdicts. See Keller v. State,

308 Ga. 492, 503 (5) (842 SE2d 22) (2020) (“[I]n light of the strong

evidence of [appellant’s] guilt,” refusal to allow appellant’s witness

to testify “harmless error, if error at all,” because highly probable

that exclusion of evidence did not contribute to verdict.) (Citations

and punctuation omitted.).

     Judgment affirmed. All the Justices concur.




                                  13